THE COURT
determined, “that he was a competent witness;’’ but IREDELL, Circuit Justice, observed "(and GRIFFIN, District Judge, concurred) that “he could not be compelled to answer a question leading to an implication of himself; and that it was very probable that the jury would pay but little attention to a fact, which they were satisfied was but partially related. He was asked, whether he knew of any bank-notes being taken out of the mail by the prisoner. He answered, none, but what he was jointly concerned in. The court said he was not bound to tell anything that might “tend to criminate himself.”
The jury returned a verdict for the prisoner of not guilty, and he was discharged.